Exhibit 10-35

EMPLOYMENT AGREEMENT

         EMPLOYMENT AGREEMENT, dated as of May 19, 2000 (the "Agreement"), by
and among Energy East Corporation, a New York corporation ("Energy East"), New
York State Electric & Gas Corporation, a New York corporation (the "Company")
and Michael I. German (the "Executive").

         The Board of Directors of Energy East and the Board of Directors of the
Company desire to provide for the employment of the Executive as a member of the
management of Energy East and the Company, in the best interest of Energy East
and its shareholders. The Executive is willing to commit himself to serve Energy
East and the Company, on the terms and conditions herein provided.

         In order to effect the foregoing, Energy East, the Company and the
Executive wish to enter into an employment agreement on the terms and conditions
set forth below. Accordingly, in consideration of the premises and the
respective covenants and agreements of the parties herein contained, and
intending to be legally bound hereby, the parties hereto agree as follows:

         1.    Defined Terms. The definitions of capitalized terms used in this
Agreement, unless otherwise defined herein, are provided in the last Section
hereof.

         2.    Employment. Energy East and the Company hereby agree to employ
the Executive, and the Executive hereby agrees to serve Energy East and the
Company, on the terms and conditions set forth herein, during the term of this
Agreement (the "Term").

         3.    Term of Agreement. The Term will commence on May 19, 2000 and end
on May 18, 2003, unless further extended as hereinafter provided. Commencing on
May 19, 2001 and each May 19, thereafter, the Term of this Agreement shall
automatically be extended for one (1) additional year unless, not later than the
February 18, immediately preceding each such May 19, Energy East (upon
authorization by the Board) or the Executive shall have given notice not to
extend this Agreement.

         4.    Position and Duties. The Executive shall serve as Senior Vice
President of Energy East and as President and Chief Operating Officer of the
Company and shall have such responsibilities, duties and authority that are
consistent with such positions as may from time to time be assigned to the
Executive by the Board or by the NYSEG Board. The Executive shall devote
substantially all his working time and efforts to the business and affairs of
Energy East and the Company; provided, however, that the Executive may also
serve on the boards of directors or trustees of other companies and
organizations, as long as such service does not substantially interfere with the
performance of his duties hereunder.

         5.    Compensation and Related Matters.

                  5.1     Base Salary. The Company shall pay the Executive a
base salary ("Base Salary") during the period of the Executive's employment
hereunder, which shall be at an initial rate of Four Hundred Twenty-Five
Thousand Dollars ($425,000.00) per annum. The Base Salary shall be paid in
substantially equal bi-weekly installments, in arrears. The Base Salary may be
discretionarily increased by the Board from time to time as the Board deems
appropriate in its reasonable business judgment. The Base Salary in effect from
time to time shall not be decreased during the Term. During the period of the
Executive's employment hereunder, the Board shall make an annual review of the
Executive's compensation.

                  Compensation of the Executive by Base Salary payments shall
not be deemed exclusive and shall not prevent the Executive from participating
in any other compensation or benefit plan of Energy East or the Company. The
Base Salary payments (including any increased Base Salary payments) hereunder
shall not in any way limit or reduce any other obligation of Energy East or the
Company hereunder, and no other compensation, benefit or payment hereunder shall
in any way limit or reduce the obligation of the Company to pay the Executive's
Base Salary hereunder.

                  5.2     Benefit and Incentive Plans. The Executive shall be
entitled to participate in or receive compensation and/or benefits, as
applicable, under all "employee benefit plans" (as defined in section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended from time to
time ("ERISA")), all incentive compensation plans, and all employee benefit
arrangements made available by Energy East or the Company now or during the
period of the Executive's employment hereunder to their executives and key
management employees, subject to and on a basis consistent with the terms,
conditions and overall administration of such plans and arrangements; provided,
however, that there shall be no duplication of the compensation and benefits
created by this Agreement. The Executive's participation in such plans and
arrangements shall be on an appropriate level, as determined by the Board or the
NYSEG Board, as appropriate.

                  Notwithstanding any provision of the Company's Supplemental
Executive Retirement Plan (or any successor plan) that may be to the contrary,
if the Executive's service with the Company or Energy East from December 5, 1994
exceeds five full years, there shall be paid to the Executive under the
Company's Supplemental Executive Retirement Plan (or any successor plan) an
amount that shall be determined by giving the Executive, for purposes of that
plan, service credit for three years of service for each of the Executive's
actual years of service. Notwithstanding the foregoing sentence of this Section
5.2, and any provision of the Company's Supplemental Executive Retirement Plan
(or any successor plan) that may be to the contrary, if the Executive Retires
from the Company or Energy East subsequent to July 13, 2010, there shall instead
be paid to the Executive under the Company's Supplemental Executive Retirement
Plan (or any successor plan) an amount that shall be determined by (i) giving
the Executive, for purposes of that plan, service credit for 40 years of
service, (ii) deeming the Executive to be a "Key Person" as defined in, and for
all purposes under, that plan and (iii) deeming the Executive's "highest three
years of earnings within the last ten years of employment" for purposes of that
plan to be equal to the Executive's Base Salary at the rate in effect at the
time he Retires.

                  5.3     Expenses. Upon presentation of reasonably adequate
documentation to the Company, the Executive shall receive prompt reimbursement
from the Company for all reasonable and customary business expenses incurred by
the Executive in accordance with the Company policy in performing services
hereunder. The Company agrees to reimburse the Executive for any expenses he
incurs in moving himself and his family from Binghamton, New York to any state
in the Northeast.

                  5.4     Vacation. The Executive shall be entitled to five (5)
weeks of vacation during each year of this Agreement, or such greater period as
the Board shall approve, without reduction in salary or other benefits.

         6.    Compensation Related to Disability. During the Term of this
Agreement, during any period that the Executive fails to perform the Executive's
full-time duties with Energy East or the Company as a result of incapacity due
to physical or mental illness, the Company shall pay the Executive's Base Salary
to the Executive at the rate in effect at the commencement of any such period,
together with all compensation and benefits payable to the Executive under the
terms of any compensation or benefit plan, program or arrangement maintained by
Energy East or the Company during such period, until the Executive's employment
is terminated by Energy East for Disability; provided, however, that such Base
Salary payments shall be reduced by the sum of the amounts, if any, payable to
the Executive at or prior to the time of any such Base Salary payment under
disability benefit plans of Energy East or the Company or under the Social
Security disability insurance program, which amounts were not previously applied
to reduce any such Base Salary payment. Subject to Sections 8 and 9 hereof,
after completing the expense reimbursements required by Section 5.3 hereof and
making the payments and providing the benefits required by this Section 6,
Energy East and the Company shall have no further obligations to the Executive
under this Agreement.

         7.    Compensation Related to Termination. If the Executive's
employment shall be terminated for any reason during the Term of this Agreement,
the Company shall pay the Executive's Base Salary (to the Executive or in
accordance with Section 13.2 if the Executive's employment is terminated by his
death) through the Date of Termination at the rate in effect at the time the
Notice of Termination is given, together with all compensation and benefits
payable to the Executive through the Date of Termination under the terms of any
compensation or benefit plan, program or arrangement maintained by Energy East
or the Company during such period. Subject to Sections 6, 8 and 9 hereof, after
completing the expense reimbursements required by Section 5.3 hereof and making
the payments and providing the benefits required by this Section 7, Energy East
and the Company shall have no further obligations to the Executive under this
Agreement.

         8.    Normal Post-Termination Payments Upon Termination of Employment.
If the Executive's employment shall be terminated for any reason during the Term
of this Agreement, the Company shall pay the Executive's normal post-termination
compensation and benefits to the Executive as such payments become due. Subject
to Section 9.1 hereof and the second paragraph of Section 5.2 hereof, such
post-termination compensation and benefits shall be determined under, and paid
in accordance with, Energy East's or the Company's retirement, insurance and
other compensation or benefit plans, programs and arrangements (other than this
Agreement).

         9.    Severance Payments.

                  9.1     The Company shall pay the Executive the payments
described in this Section 9.1 (the "Severance Payments") upon the termination of
the Executive's employment prior to the end of the Term, in addition to the
payments and benefits described in Sections 7 and 8 hereof, unless such
termination is (i) by Energy East for Cause, (ii) by reason of death, Disability
or Retirement, or (iii) by the Executive without Good Reason.

         (A)   In lieu of any further salary payments to the Executive for
periods subsequent to the Date of Termination, and in lieu of any severance
benefit otherwise payable to the Executive, the Company shall pay to the
Executive a lump sum severance payment, in cash, equal to three (3) times the
sum of:

(i)    the Executive's annual Base Salary in effect immediately prior to the
occurrence of the event or circumstance upon which the Notice of Termination is
based; and

(ii)    the average of the three most recent incentive compensation awards
earned by the Executive under the Company's Annual Executive Incentive Plan (the
"AEIP"), or any successor annual executive incentive compensation plan, before
the Date of Termination.

         (B)   Notwithstanding any provision of the AEIP, or any successor
annual executive incentive compensation plan, the Company shall pay to the
Executive a lump sum amount, in cash, equal to the sum of (i) any incentive
compensation which has been allocated or awarded to the Executive for a
completed fiscal year preceding the Date of Termination under the AEIP, or any
successor annual executive incentive compensation plan, but has not yet been
either (x) paid (pursuant to Section 7 hereof or otherwise) or (y) deferred
pursuant to the Company's Deferred Compensation Plan for Salaried Employees, and
(ii) a pro-rata portion to the Date of Termination of the aggregate value of any
contingent incentive compensation award to the Executive for any uncompleted
fiscal year under the AEIP or any successor annual executive incentive
compensation plan, calculated by assuming that the Maximum Earnings Level (as
defined in the AEIP) had been achieved and that the Executive's Level of
Achievement (as defined in the AEIP) were one hundred percent (or in the case of
any such successor plan, that maximum performance with respect to all applicable
performance goals had been achieved), with such pro-rata amount being reduced
(but not below zero) by any amounts paid to the Executive with respect to such
uncompleted fiscal year pursuant to Article XI(A)(iii) of the AEIP, or any
comparable provision of any such successor plan, as a result of a
Change-in-Control that occurs during such uncompleted fiscal year.

         (C)   The second paragraph of Section 5.2 hereof shall be inapplicable,
and notwithstanding any provision of the Company's Supplemental Executive
Retirement Plan (or any successor plan) that may be to the contrary, the Company
shall pay to the Executive under the Company's Supplemental Executive Retirement
Plan (or any successor plan) an amount that shall be determined by (i) deeming
the Executive (a) to have 40 years of service credit, for purposes of that plan,
(b) to be at least 60 years of age and (c) to be a "Key Person" as defined in,
and for all purposes under, that plan and (ii) deeming the Executive's "highest
three years of earnings within the last ten years of employment" for purposes of
that plan to be equal to the Executive's Base Salary as determined pursuant to
Section 9.1(A)(i) hereof; and such benefits shall be determined without regard
to any amendment to the Company's Supplemental Executive Retirement Plan (or any
successor plan) made subsequent to a Change-in-Control and on or prior to the
Date of Termination, which amendment adversely affects in any manner the
computation of retirement benefits thereunder.

         Notwithstanding any provision in the Company's Supplemental Executive
Retirement Plan (or any successor plan) that may be to the contrary, the
benefits otherwise payable to the Executive pursuant to this Section 9.1(C)
shall be paid to the Executive in a lump sum payment that is equal in amount to
the present value (calculated under generally accepted actuarial methods that
are consistent with the actuarial methods used in producing the tables of
Appendix A of the Company's Retirement Benefit Plan (or any successor plan)) of
such benefits and such payment shall be in lieu of any payments to which the
Executive otherwise would have been entitled under the Company's Supplemental
Executive Retirement Plan (or any successor plan) and shall satisfy any
obligations that the Company would otherwise have to the Executive under the
Company's Supplemental Executive Retirement Plan (or any successor plan). Such
lump sum payment shall be paid to the Executive no later than the due date of
the first payment that is or would be due to the Executive under the Company's
Supplemental Executive Retirement Plan (or any successor plan) assuming that the
Executive were entitled to receive payments thereunder.

         Notwithstanding the immediately preceding paragraph of this Section
9.1(C), the Executive may elect to have the benefits otherwise payable to the
Executive pursuant to this Section 9.1(C) be paid to the Executive in the manner
provided for under the Company's Supplemental Executive Retirement Plan (or any
successor plan) and such method of payment shall be in lieu of a lump sum
payment. The Executive shall make such election by sending a letter to the
Company in which he states that he has decided to make such election. The
election shall not be effective unless the letter is received by the Company (i)
at least 90 days prior to the Date of Termination and (ii) prior to the first
day of the calendar year in which the Date of Termination occurs. The Executive
shall have the right to revoke any such election by sending a letter to the
Company in which he states that he has decided to revoke such election. The
revocation of such election shall not be effective unless the letter is received
by the Company (i) at least 90 days prior to the Date of Termination and (ii)
prior to the first day of the calendar year in which the Date of Termination
occurs. If the Executive revokes an election, he can make a new election (in the
manner, and subject to the timing requirements, set forth in this paragraph),
and he can revoke any such new election (in the manner, and subject to the
timing requirements, set forth in this paragraph).

         (D)   For a thirty-six (36) month period after the Date of Termination,
the Company shall arrange to provide the Executive with life, disability,
accident and health insurance benefits substantially similar to those which the
Executive is receiving immediately prior to the Notice of Termination (without
giving effect to any reduction in such benefits constituting a basis for a
termination by the Executive of his employment for Good Reason). Benefits
otherwise receivable by the Executive pursuant to this Section 9.1(D) shall be
reduced to the extent comparable benefits are actually received by or made
available to the Executive without cost during the thirty-six (36) month period
following the Executive's termination of employment (and any such benefits
actually received by the Executive shall be reported to Energy East by the
Executive). If the benefits provided to the Executive under this Section 9.1(D)
shall result in a Gross-Up Payment pursuant to Section 9.2, and these Section
9.1(D) benefits are thereafter reduced pursuant to the immediately preceding
sentence because of the receipt of comparable benefits, the Gross-Up Payment
shall be recalculated so as to reflect that reduction, and the Executive shall
refund to the Company an amount equal to any calculated reduction in the
Gross-Up Payment, but only if, and to the extent, the Executive receives a
refund of any Excise Tax previously paid by the Executive pursuant to Section
9.2 hereof.

                  9.2     (A)  Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that any payment or
distribution by Energy East or the Company to or for the benefit of the
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise (a "Payment"), would be subject to the
excise tax imposed by Section 4999 of the Code or any interest or penalties with
respect to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the "Excise Tax"), then
the Company shall pay to or on behalf of the Executive an additional payment
("Gross-Up Payment") in an amount such that after payment by the Executive of
all taxes (including any interest or penalties imposed with respect to such
taxes), including, without limitation, any income taxes and Excise Tax imposed
upon the Gross-Up Payment, the Executive retains an amount of the Gross-Up
Payment equal to the Excise Tax imposed upon the Payments.

                          (B)   Subject to the provisions of Section 9.2(C)
hereof, all determinations required to be made under this Section 9.2, including
whether a Gross-Up Payment is required and the amount of such Gross-Up Payment
and the assumptions to be used in arriving at such determinations, shall be made
by Energy East's principal outside accounting firm (the "Accounting Firm") which
shall provide detailed supporting calculations both to the Board and the
Executive within fifteen (15) business days of the Date of Termination and/or
such earlier date(s) as may be requested by Energy East or the Executive (each
such date and the Date of Termination shall be referred to as a "Determination
Date," for purposes of this Section 9.2(B) and Section 9.3 hereof). All fees and
expenses of the Accounting Firm shall be borne solely by the Company. The
initial Gross-Up Payment, if any, as determined pursuant to this Section 9.2(B),
shall be paid by the Company to the Executive within five (5) days of the
receipt of the Accounting Firm's determination. If the Accounting Firm
determines that no Excise Tax is payable by the Executive, it shall furnish the
Executive with a written opinion that failure to report the Excise Tax on the
Executive's applicable federal income tax return would not result in the
imposition of a negligence or similar penalty. Any determination by the
Accounting Firm under this Section 9.2(B) shall be binding upon Energy East, the
Company and the Executive. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made ("Underpayment"), consistent
with the calculations required to be made hereunder. In the event that Energy
East exhausts its remedies pursuant to Section 9.2(C) and the Executive
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Executive.

                          (C)  The Executive shall notify Energy East in writing
of any claim by the Internal Revenue Service that, if successful, would require
the payment by the Company of an Underpayment. Such notification shall be given
as soon as practicable but no later than ten (10) business days after the
Executive is informed in writing of such claim and shall apprise Energy East of
the nature of such claim and the date on which such claim is requested to be
paid. The Executive shall not pay such claim prior to the expiration of the
thirty (30) day period following the date on which he gives such notice to
Energy East (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due). If Energy East notifies the Executive in
writing prior to the expiration of such period that it desires to contest such
claim, the Executive shall:

(i)    give Energy East any information reasonably requested by Energy East
relating to such claim,

(ii)    take such action in connection with contesting such claim as Energy East
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by Energy East,

(iii)    cooperate with Energy East in good faith in order effectively to
contest such claim, and

(iv)    permit Energy East to participate in any proceeding relating to such
claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax, including interest and
penalties with respect thereto, imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 9.2(C), Energy East shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct the Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as Energy East shall
determine; provided, however, that if Energy East directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or income
tax, including interest or penalties with respect thereto, imposed with respect
to such advance or with respect to any imputed income with respect to such
advance; and further provided that any extension of the statute of limitations
relating to payment of taxes for the taxable year of the Executive with respect
to which such contested amount is claimed to be due is limited solely to such
contested amount. Furthermore, Energy East's control of the contest shall be
limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and the Executive shall be entitled to settle or contest, as the case
may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.

                           (D)   If, after the receipt by the Executive of an
amount advanced by the Company pursuant to Section 9.2(C) hereof, the Executive
becomes entitled to receive any refund with respect to such claim, the Executive
shall (subject to Energy East's and the Company's complying with the
requirements of Section 9.2(C) hereof) promptly pay to the Company the amount of
such refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 9.2(C) hereof, a determination is
made that the Executive shall not be entitled to any refund with respect to such
claim and Energy East does not notify the Executive in writing of its intent to
contest such denial of refund prior to the expiration of thirty (30) days after
such determination, then such advance shall be forgiven and shall not be
required to be repaid.

                  9.3     Except as otherwise specifically provided in Sections
9.1 and 9.2, the payments provided for in Sections 9.1 and 9.2 hereof shall be
made not later than the fifth day following the relevant Determination Date,
provided, however, that if the amounts of such payments cannot be finally
determined on or before such day, the Company shall pay to the Executive on such
day an estimate, as determined by the Executive, of the minimum amount of such
payments to which the Executive is clearly entitled and shall pay the remainder
of such payments (together with interest at the rate provided in Section
1274(b)(2)(B) of the Code) as soon as the amount thereof can be determined but
in no event later than the thirtieth (30th) day after the relevant Determination
Date. In the event that the amount of the estimated payments exceeds the amount
subsequently determined to have been due, such excess shall constitute a loan by
the Company to the Executive, payable on the fifth (5th) business day after
demand by the Company (together with interest at the rate provided in Section
1274(b)(2)(B) of the Code).

                  9.4     The Company also shall pay to the Executive all legal
fees and expenses incurred by the Executive as a result of an event which
entitles the Executive to the Severance Payments or any Gross-Up Payments
(including all such fees and expenses, if any, incurred in disputing any such
termination or in seeking in good faith to obtain or enforce any benefit or
right provided by this Agreement or in connection with any tax audit or
proceeding to the extent attributable to the application of Section 4999 of the
Code to any payment or benefit provided hereunder). Such payments shall be made
within five (5) business days after delivery of the Executive's written requests
for payment accompanied with such evidence of fees and expenses incurred as
Energy East reasonably may require.

         10.     Termination Procedures.

                  10.1     Notice of Termination. During the Term of this
Agreement, any purported termination of the Executive's employment (other than
by reason of death) shall be communicated by written Notice of Termination from
one party hereto to the other party hereto in accordance with Section 14 hereof.
For purposes of this Agreement, a "Notice of Termination" shall mean a notice
which shall indicate the specific termination provision in this Agreement relied
upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive's employment under
the provision so indicated. Further, a Notice of Termination for Cause is
required to include a copy of a resolution duly adopted by the affirmative vote
of not less than three-quarters (3/4) of the entire membership of the Board at a
meeting of the Board which was called and held for the purpose of considering
such termination (after reasonable notice to the Executive and an opportunity
for the Executive, together with the Executive's counsel, to be heard before the
Board) finding that, in the good faith opinion of the Board, the Executive was
guilty of conduct set forth in clause (i) or (ii) of the definition of Cause
herein, and specifying the particulars thereof in detail.

                  10.2     Date of Termination. "Date of Termination," with
respect to any purported termination of the Executive's employment during the
Term of this Agreement shall mean (i) if the Executive's employment is
terminated by his death, the date of his death, (ii) if the Executive's
employment is terminated for Disability, thirty (30) days after Notice of
Termination is given (provided that the Executive shall not have returned to the
full-time performance of the Executive's duties during such thirty (30) day
period), and (iii) if the Executive's employment is terminated for any other
reason, the date specified in the Notice of Termination (which, in the case of a
termination by Energy East, shall not be less than thirty (30) days (except in
the case of a termination for Cause) and, in the case of a termination by the
Executive, shall not be less than fifteen (15) days nor more than sixty (60)
days, respectively, from the date such Notice of Termination is given).

         11.     No Mitigation. Energy East and the Company agree that, if the
Executive's employment hereunder is terminated during the Term, the Executive is
not required to seek other employment or to attempt in any way to reduce any
amounts payable to the Executive by the Company hereunder. Further, the amount
of any payment or benefit provided for hereunder (other than pursuant to Section
9.1(D) hereof) shall not be reduced by any compensation earned by the Executive
as the result of employment by another employer, by retirement benefits, by
offset against any amount claimed to be owed by the Executive to Energy East or
the Company, or otherwise.

         12.     Confidentiality and Noncompetition.

                  12.1     The Executive will not, during or after the Term,
disclose to any entity or person any information which is treated as
confidential by Energy East or any of its subsidiaries or affiliates and is not
generally known or available in the market place, and to which the Executive
gains access by reason of his position as an employee or director of Energy East
or any of its subsidiaries or affiliates (each, an "EE Entity").

                  12.2     If, at any time prior to the end of the Term, the
Executive terminates his own employment without Good Reason (and not in
connection with his Disability, Retirement or death) or Energy East terminates
his employment with Cause, then for a twelve-month period immediately following
his Date of Termination, the Executive shall not, except as permitted by Energy
East upon its prior written consent, enter, directly or indirectly, into the
employ of or render or engage in, directly or indirectly, any services to any
person, firm or corporation within the "Restricted Territory," which is a major
competitor of any EE Entity with respect to products which any EE Entity is then
producing or services any EE Entity is then providing (a "Competitor"). However,
it shall not be a violation of the immediately preceding sentence for the
Executive to be employed by, or render services to, a Competitor, if the
Executive renders those services only in lines of business of the Competitor
which are not directly competitive with the primary lines of business of any EE
Entity or are outside of the Restricted Territory. For purposes of this Section
12.2, the "Restricted Territory" shall be the states of Connecticut, Maine,
Maryland, Massachusetts, New Hampshire, New Jersey, New York, Pennsylvania,
Rhode Island and Vermont.

                  If, at any time in connection with or following a
Change-in-Control, and prior to the end of the Term, the Executive terminates
his own employment with Good Reason (and not in connection with his Disability
or Retirement) or Energy East terminates his employment without Cause, then for
a twelve month period immediately following his Date of Termination, the
Executive shall not enter into the employ of any person, firm or corporation or
any affiliate thereof (as such term is defined in Rule 12b-2 of the Exchange
Act) that caused the Change-in-Control.

         13.     Successors; Binding Agreement.

                  13.1     In addition to any obligations imposed by law upon
any successor to Energy East or the Company, Energy East and the Company will
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of Energy East or the Company, as the case may be, to expressly assume
and agree to perform this Agreement in the same manner and to the same extent
that Energy East and the Company would be required to perform it if no such
succession had taken place. Failure of Energy East or the Company to obtain such
assumption and agreement prior to the effectiveness of any such succession shall
be a breach of this Agreement and shall entitle the Executive to compensation
from the Company in the same amount and on the same terms as the Executive would
be entitled to hereunder if the Executive were to terminate the Executive's
employment for Good Reason, except that, for purposes of implementing the
foregoing, the date on which any such succession becomes effective shall be
deemed the Date of Termination.

                  13.2     This Agreement shall inure to the benefit of and be
enforceable by the Executive's personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive shall die while any amount would still be payable to the Executive
hereunder (other than amounts which, by their terms, terminate upon the death of
the Executive) if the Executive had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to the executors, personal representatives or administrators of the
Executive's estate.

         14.     Notices. For the purpose of this Agreement, notices and all
other communications provided for in the Agreement shall be in writing and shall
be deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below, or to such other address as either party
may have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon actual receipt:

To Energy East:

Energy East Corporation
Post Office Box 1196
Stamford, Connecticut 06904-1196
Attention: Corporate Secretary

To the Company:

New York State Electric & Gas Corporation
Post Office Box 3607
Binghamton, NY 13902-3607
Attention: Corporate Secretary

To the Executive:

Michael I. German
8 Meadowood Lane
Binghamton, NY 13901

         15.     Miscellaneous.

                  15.1     No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Executive and such officers as may be specifically
designated by the Board and the NYSEG Board, respectively. No waiver by any
party hereto at any time of any breach by any other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by any party which are not expressly set
forth in this Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto; and any prior agreement of the parties
hereto in respect of the subject matter contained herein including without
limitation the Employment Agreement among Energy East, the Company and the
Executive dated as of April 23, 1999, is hereby terminated and cancelled. The
validity, interpretation, construction and performance of this Agreement shall
be governed by the laws of the State of New York. All references to sections of
the Exchange Act or the Code shall be deemed also to refer to any successor
provisions to such sections. There shall be withheld from any payments provided
for hereunder any amounts required to be withheld under federal, state or local
law and any additional withholding amounts to which the Executive has agreed.
The obligations under this Agreement of Energy East, the Company or the
Executive which by their nature and terms require satisfaction after the end of
the Term shall survive such event and shall remain binding upon such party.

                  15.2     References in this Agreement to employee benefit
plans, compensation plans, incentive plans, pension plans, disability policies
or similar plans, programs or arrangements of the Company include such plans,
programs or arrangements of Energy East if maintained for the benefit of
employees of the Company.

         16.     Validity. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

         17.     Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

         18.     Settlement of Disputes; Arbitration. All claims by the
Executive for benefits under this Agreement shall be directed to and determined
by the Board and shall be in writing. Any denial by the Board of a claim for
benefits under this Agreement shall be delivered to the Executive in writing and
shall set forth the specific reasons for the denial and the specific provisions
of this Agreement relied upon. The Board shall afford a reasonable opportunity
to the Executive for a review of the decision denying a claim and shall further
allow the Executive to appeal to the Board a decision of the Board within sixty
(60) days after notification by the Board that the Executive's claim has been
denied. To the extent permitted by applicable law, any further dispute or
controversy arising under or in connection with this Agreement shall be settled
exclusively by arbitration in New York, New York in accordance with the rules of
the American Arbitration Association then in effect. Judgment may be entered on
the arbitrator's award in any court having jurisdiction.

         19.    Definitions. For purposes of this Agreement, the following terms
shall have the meaning indicated below:

                  (A)   "AEIP" shall have the meaning stated in Section
9.1(A)(ii) hereof.

                  (B)   "Base Salary" shall have the meaning stated in Section
5.1 hereof.

                  (C)   "Beneficial Owner" shall have the meaning defined in
Rule 13-d-3 under the Exchange Act.

                  (D)   "Board" shall mean the Board of Directors of Energy
East.

                  (E)   "Cause" for termination by Energy East of the
Executive's employment, for purposes of this Agreement, shall mean (i) the
willful and continued failure by the Executive to substantially perform the
Executive's duties with Energy East and the Company (other than any such failure
resulting from the Executive's incapacity due to physical or mental illness or
any such actual or anticipated failure after the issuance of a Notice of
Termination for Good Reason by the Executive pursuant to Section 10.1) after a
written demand for substantial performance is delivered to the Executive by the
Board, which demand specifically identifies the manner in which the Board
believes that the Executive has not substantially performed the Executive's
duties, or (ii) the willful engaging by the Executive in conduct which is
demonstrably and materially injurious to Energy East or its subsidiaries,
monetarily or otherwise. For purposes of clauses (i) and (ii) of this
definition, no act, or failure to act, on the Executive's part shall be deemed
"willful" unless done, or omitted to be done, by the Executive not in good faith
and without reasonable belief that the Executive's act, or failure to act, was
in the best interest of Energy East.

                  (F)   A "Change-in-Control" shall be deemed to have occurred
if the conditions set forth in any one of the following paragraphs shall have
been satisfied during the Term:

(I)   any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of Energy East (not including in the securities beneficially owned by
such Person any securities acquired directly from Energy East or its affiliates)
representing 25% or more of the combined voting power of Energy East's then
outstanding securities; or

(II)   during any period of two consecutive years (not including any period
prior to the date of this Agreement), individuals who at the beginning of such
period constitute the Board and any new director (other than a director
designated by a Person who has entered into an agreement with Energy East to
effect a transaction described in paragraph (I), (III) or (IV) of this
Change-in-Control definition or a director whose initial assumption of office
occurs as a result of an actual or threatened election contest with respect to
the election or removal of directors or other actual or threatened solicitations
of proxies or consents by or on behalf of a Person other than the Board) whose
election by the Board or nomination for election by Energy East's stockholders
was approved by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority thereof; or

(III)   the shareholders of Energy East approve a merger or consolidation of
Energy East with any other corporation, other than (i) a merger or consolidation
which would result in the voting securities of Energy East outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of Energy East or any of its
subsidiaries, at least 75% of the combined voting power of the voting securities
of Energy East or such surviving entity outstanding immediately after such
merger or consolidation, or (ii) a merger or consolidation effected to implement
a recapitalization of Energy East (or similar transaction) in which no Person
acquires more than 50% of the combined voting power of Energy East's then
outstanding securities; or

(IV)   the shareholders of Energy East approve a plan of complete liquidation of
Energy East or an agreement for the sale or disposition by Energy East of all or
substantially all Energy East's assets.

                  (G)   "Code" shall mean the Internal Revenue Code of 1986, as
amended from time to time.

                  (H)   "Company" shall mean New York State Electric & Gas
Corporation and any successor to its business and/or assets which assumes and
agrees to perform this Agreement by operation of law, or otherwise.

                  (I)   "Date of Termination" shall have the meaning stated in
Section 10.2 hereof.

                  (J)   "Determination Date" shall have the meaning stated in
Section 9.2(B) hereof.

                  (K)   "Disability" shall be deemed the reason for the
termination by Energy East of the Executive's employment, if, as a result of the
Executive's incapacity due to physical or mental illness, the Executive shall
have been absent from the full-time performance of the Executive's duties with
Energy East and the Company for the maximum number of months applicable to the
Executive under the Company's Disability Policy for Salaried Employees (or any
successor policy) (but in no event for less than six (6) consecutive months),
Energy East shall have given the Executive a Notice of Termination for
Disability, and, within thirty (30) days after such Notice of Termination is
given, the Executive shall not have returned to the full-time performance of the
Executive's duties.

                  (L)   "Energy East" shall mean Energy East Corporation and any
successor to its business and/or assets which assumes and agrees to perform this
Agreement by operation of law, or otherwise (except in determining, under
Section 19(F) hereof, whether or not any Change-in-Control of Energy East has
occurred in connection with such succession).

                  (M)   "Exchange Act" shall mean the Securities Exchange Act of
1934, as amended from time to time.

                  (N)   "Excise Tax" shall have the meaning stated in Section
9.2(A) hereof.

                  (O)   "Executive" shall mean the individual named in the first
paragraph of this Agreement.

                  (P)   "Good Reason" for termination by the Executive of the
Executive's employment shall mean the occurrence (without the Executive's
express written consent) of any one of the following:

(I)    the assignment to the Executive of any duties inconsistent with the
Executive's status as an executive officer of Energy East or the Company or a
substantial alteration in the nature or status of the Executive's
responsibilities from those in effect on the date hereof (including, without
limitation, any such alteration after a Change-in-Control attributable to the
fact that Energy East or the Company may no longer be a public company);

(II)    a reduction by Energy East or the Company in the Executive's annual base
salary as in effect on the date hereof or as the same may be increased from time
to time;

(III)    the Company's requiring the Executive to be based anywhere other than
the Company's principal executive offices except for required travel on Energy
East's or the Company's business to an extent substantially consistent with the
Executive's present business travel obligations;

(IV)    the failure by the Company, without the Executive's consent, to pay to
the Executive any portion of the Executive's compensation, or to pay to the
Executive any portion of an installment of deferred compensation under any
deferred compensation program of Energy East or the Company, within seven (7)
days of the date such compensation is due;

(V)    any other material breach of this Agreement by Energy East or the
Company;

(VI)    after a Change-in-Control, the failure by Energy East or the Company to
continue the Executive's participation in any compensation plan in which the
Executive participates on the date of the Change-in-Control which is material to
the Executive's total compensation, including but not limited to the AEIP, the
Company's Long Term Executive Incentive Share Plan and the Company's
Supplemental Executive Retirement Plan or any successor plan, unless an
equitable arrangement (embodied in an ongoing substitute or alternative plan)
has been made with respect to such plan, on a basis not materially less
favorable, both in terms of the amount of benefits provided and the level of the
Executive's participation relative to other participants, as existed on the date
of the Change-in-Control;

(VII)   after a Change-in-Control, the failure by Energy East or the Company to
continue to provide the Executive with benefits not less favorable in the
aggregate than those enjoyed by the Executive under any of Energy East's or the
Company's pension, life insurance, medical, health and accident, or disability
plans in which the Executive was participating on the date of the
Change-in-Control, or the taking of any action by Energy East or the Company
which would directly or indirectly materially reduce any of such benefits;

(VIII)  the giving by Energy East to the Executive of a notice pursuant to
Section 3 hereof that the Term shall not be extended; or

(IX)    any purported termination of the Executive's employment which is not
effected pursuant to a Notice of Termination satisfying the requirements of
Section 10.1; for purposes of this Agreement, no such purported termination
shall be effective.

                  The Executive's right to terminate the Executive's employment
for Good Reason shall not be affected by the Executive's incapacity due to
physical or mental illness. The Executive's continued employment shall not
constitute consent to, or a waiver of rights with respect to, any act or failure
to act constituting Good Reason hereunder. In addition, a termination of the
Executive's employment by the Executive, regardless of the reason, during the
30-day period immediately following the first anniversary of a Change-in-Control
shall be deemed to be a termination for Good Reason for all purposes of this
Agreement.

                  (Q)   "Gross-Up Payment" shall have the meaning stated in
Section 9.2(A) hereof.

                  (R)   "Notice of Termination" shall have the meaning stated in
Section 10.1 hereof.

                  (S)   "NYSEG Board" shall mean the Board of Directors of the
Company.

                  (T)   "Person" shall have the meaning given in Section 3(a)(9)
of the Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof;
however, a Person shall not include (i) Energy East or any of its subsidiaries,
(ii) a trustee or other fiduciary holding securities under an employee benefit
plan of Energy East or any of its subsidiaries, (iii) an underwriter temporarily
holding securities pursuant to an offering of such securities, or (iv) a
corporation owned, directly or indirectly, by the stockholders of Energy East in
substantially the same proportions as their ownership of stock of Energy East.

                  (U)   "Retirement" shall be deemed the reason for the
termination by Energy East or the Executive of the Executive's employment if
such employment is terminated in accordance with the Company's retirement
policy, not including early retirement, generally applicable to its salaried
employees, or in accordance with any retirement arrangement established with the
Executive's consent with respect to the Executive.

                  (V)   "Retires" shall, for purposes of the second paragraph of
Section 5.2 hereof, refer to the termination of the Executive's employment in
accordance with the Company's retirement policy, not including early retirement
(except that, on July 13, 2010, and thereafter, the Executive shall be deemed to
have satisfied any normal retirement age requirement of that retirement policy),
generally applicable from time to time to its salaried employees, or in
accordance with any retirement arrangement established with the Executive's
consent with respect to the Executive.

                  (W)   "Severance Payments" shall mean those payments described
in Section 9.1 hereof.

                  (X)   "Term" shall have the meaning stated in Section 3
hereof.

 

 

         IN WITNESS WHEREOF, the parties have executed and delivered this
Agreement as of the date first above written.

ENERGY EAST CORPORATION

By:  /s/ Wesley W. von Schack             
     Wesley W. von Schack
     Chairman, President and
     Chief Executive Officer

NEW YORK STATE ELECTRIC &
     GAS CORPORATION

By:  /s/ Daniel Farley                        
     Name: Daniel Farley
     Title:  Vice President and Secretary

 

  /s/ Michael I. German                     


     MICHAEL I. GERMAN

